DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/4/20 and 3/1/22 have been considered.
Claim Objections
Claim 9 is objected to because of the following informalities:  Line 1, the term “claim 1” should be changed to “claim 8” because the limitation “the at least one multi-segment display” at line 2 lacks antecedent support.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US Pat. 6,745,334) in view of Ogino et al. (US Pat. 9,036,167.)
Regarding claim 1, Ikegami discloses a control panel 172 of an image forming apparatus 100, the control panel comprising: a plurality of physical  control buttons, the plurality of physical control buttons (i.e. 614, 623, 613, col. 7, lines 47-67, fig. 6) respectively corresponding to a plurality of functions of the image forming apparatus, each of the plurality of physical control buttons comprising at least one dedicated light emitting diode (LED); non-volatile memory; and at least one processor, in electrical communication with the non-volatile memory and each of the plurality of physical  control buttons to: determine an availability of the plurality of functions of the image forming apparatus respectively corresponding to each of the plurality of physical control buttons, determine a functional state of the plurality of functions of the image forming apparatus determined to be available, and control an illumination of the at least one LED of each of the plurality of physical control buttons based on the availability of each function corresponding to each of the plurality of physical control buttons and the functional state of each function determined to be available (see col. 7, lines 47-67, col. 8, lines 18-67, col. 9, lines 9-43.) 

Ogino (fig. 2) discloses a control panel 120 of an image forming apparatus 100 having iconographic buttons (i.e. 144, 146, 148.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ikegami by including the type of buttons as taught by Ogino in order to have a good visual representative of the control functions.
Regarding claim 2, Ikegami discloses wherein the at least one dedicated LED of each of the plurality of physical control button comprises at least one of a white LED, an amber LED, a blue LED, a red LED, or a green LED (col. 7, lines 47-67.)  
Regarding claim 5, Ikegami discloses wherein the at least one processor controls the illumination of the at least one LED of each of the plurality of physical control buttons by at least one of controlling a color of illumination of the at least one LED or controlling the pattern of illumination of the at least one LED (col. 7, lines 47-67, col. 9, lines 9-43.)
Regarding claim 6, Ikegami discloses wherein the pattern of illumination of the at least one LED comprises a constant illumination of the at least one LED, a blinking illumination of the at least one LED, or no illumination of the at least one LED (col. 7, lines 47-67, col. 9, lines 9-43.)
Regarding claim 7, Ikegami discloses wherein when a first function of the plurality of functions is available and the functional state of the first function is nominal the corresponding physical control button is illuminated with a constant illumination pattern, wherein when the first function of the plurality of functions is available and the functional state of the first function is an error state, the corresponding physical iconographic control button is illuminated with a blinking illumination pattern, and wherein when the first function of the plurality of functions is not available, the corresponding physical control button is not illuminated (col. 9, lines 9-35.)  

Regarding claim 10, Ikegami discloses at least one trouble shooting LED indicating a functional error with at least one of a paper supply of the image forming apparatus (fig. 6.)
Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami in view of Ogino as applied to claim 1 above, and further in view of Li et al. (CN 112506452A).
Ikegami in view of Ogino does not disclose a wireless network button located on the control panel to turn Wi-Fi option on and off; however, the use of a wireless network button to turn Wi-Fi on and off is old and well known in the art as disclosed by Li (see Wi-Fi key 114 located on control panel 110 of image forming device 100, fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami in view of Ogino to include the Wi-Fi button as taught by Li to enable the wireless network capability for the image forming apparatus.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami in view of Ogino as applied to claim 1 above, and further in view of Grellmann et al. (US Pub. 2012/0079376.)
Ikegami in view of Ogino does not disclose the control panel includes a toner fuel gauge as an icon.
Grellmann discloses an image forming apparatus with a control panel including an icon 118 for toner fuel gauge (figs. 3A-3B, par. 24.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami in view of Ogino to include the toner fuel gauge as taught by Grellmann so that toner level can be easily monitored through the control panel.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852